Citation Nr: 0510111	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  95-17 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether eligibility for education benefits under the 
Dependents Educational Assistance Program (Chapter 35) has 
been established.

(The issues of entitlement to service connection for 
bilateral levator scapulae syndrome and developmental 
cervico-thoracic scoliosis with degenerative spurring of the 
cervical spine and entitlement to increased evaluations for 
post-traumatic stress disorder (PTSD) and quadriceps scar of 
the left leg as well as the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a back disorder are addressed in 
separate decisions under the same docket number).  





WITNESSES AT HEARING ON APPEAL

Appellant and M.H., her son.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had a period of active service during the Vietnam 
conflict.  The appellant is the veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which declined to find 
that eligibility for Chapter 35 education benefits had been 
established.

In May 2003, the appellant and M.H., her son, attended a 
hearing before the undersigned Veterans Law Judge of the 
Board in Washington, D.C.  The hearing transcript is on file.  
At the hearing, the appellant raised additional issues for 
the first time that have not been formally addressed by the 
VARO or certified for appeal.  Such new matters are referred 
to the VARO.  After reviewing the hearing transcript, the 
VARO should undertake any development and formal adjudicatory 
action deemed necessary with respect to the newly raised 
issues.  The Board's current jurisdiction is limited to the 
issue as stated on the title page.  

In January 2004, the Board remanded the issue on appeal to 
the VARO for reconstruction of the veteran's complete claims 
folder as the only record available for appellate review at 
that time was a folder consisting of the appellant's Chapter 
35 application for education benefits.  The case is once more 
before the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras.  8.43 and 38.02. 

The Board notes that Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code, may 
be paid to a child or a spouse or surviving spouse of a 
veteran who meets certain basic eligibility requirements.  
Basic eligibility exists if the veteran: (1) was discharged 
from service under conditions other than dishonorable or died 
in service; and has either (2) a permanent total service- 
connected disability; or (3) a permanent total service- 
connected disability was in existence at the date of the 
veteran's death; or (4) the veteran died as a result of a 
service-connected disability; or (if a serviceperson) (5) is 
on active duty as a member of the Armed Forces and now is, 
and, for a period of more than 90 days, has been listed by 
the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

The Board notes that the veteran's reconstructed claims 
folder currently before the Board, includes a November 2003 
rating decision in which the RO noted that service-connection 
is in effect for nephropathy associated with diabetes 
mellitus with right eye diabetic retinopathy, evaluated as 60 
percent disabling; diabetes mellitus with right eye diabetic 
retinopathy, evaluated as 40 percent disabling; post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling; right lower extremity peripheral neuropathy, 
evaluated as 20 percent disabling; left lower extremity 
peripheral neuropathy, evaluated as 20 percent disabling; 
scar, quadriceps muscle, left leg, evaluated as 10 percent 
disabling and impotence evaluated as noncompensable.  The 
combined schedular evaluation is 90 percent.  Also, 
entitlement to individual unemployability (TDIU) was granted 
from July 15, 2003.  Additionally noted was an ancillary 
decision establishing entitlement to basic eligibility under 
38 U.S.C., Chapter 35, from July 15, 2003.  

Significantly, the Board notes that the appellant's claim of 
entitlement to DEA benefits under Chapter 35 must be 
readjudicated in light of the November 2003 rating decision 
establishing basic eligibility to Chapter 35 from July 15, 
2003, as such matter has not been addressed by the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

To ensure full compliance with due process requirements, the 
Board is compelled to Remand this case for the following: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  After undertaking any development 
deemed essential, the appellant's 
inextricably intertwined claim of 
entitlement to DEA benefits under Chapter 
35 must be readjudicated in light of the 
November 2003 VARO rating decision 
establishing entitlement to basic 
eligibility under 38 U.S.C., Chapter 35, 
from July 15, 2003.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
unless she is notified by the VBA AMC. 



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


 Department of Veterans Affairs


